SLI.P OP. 03-85

UNITED STATES COURT OF INTERNATIONAL TRADE

Un`rted Steelworkers of America,
Local 1028, District 11, AFL-CIO

Plzinnn;
_ court Fiie No. 02-00404
V.

Elaine L. Chao, U.S. Se_cretaxy of Labor,
_ Judge Goldberg
Defendant.

oRDER FoR FlNAL 'IUDGN£ENT

Upon consideration of Plainti&’s Status Report Post-Remand, and upon consent of counsel, it
is hereby,

_ ORDERED that FINAL JUDGI\/i_lENT in this matter is herebyventered based upon the
Departrnent of Labor’s June 25, 2003, Revised Deterrnination on Remand certifying Plaixitii`f as
eligible for Trade Adjustment Assistance under Section 223 of the Trade Act of 1974 and NAFTA-
TAA under Section 250 of the Trade Act of 1974.

ENTERED mls _LT_%DAY oF \iU i \/ 9 2003.

/S/ Richard W. Goldberg
Senior Judge